DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 10, 2022 has been entered.
Response to Amendment
An amendment responsive to the final Office Action dated March 18, 2022 was submitted with the request for continued examination on June 10, 2022.  Claims 1, 3 and 18 were amended.  Claims 23 and 24 were added. Claims 4, 5 and 10 were canceled.  Claims 2, 21 and 22 were previously canceled.  Claims 1, 3, 6-9, 11-20, 23 and 24 are currently pending.  Claims 6 and 16-17 have been withdrawn from consideration.
The amendments to claims 1 and 18 have overcome the prior art rejections of claims 1, 3, 7-9, 11-15 and 18-20 (¶¶ 8-41 of the Office Action) and these rejections have therefore been withdrawn.  However, upon further consideration, new ground(s) of rejection of claims 1, 3, 7-9, 11-15 and 18-20 have been made as detailed below.  New claims 23 and 24 have also been rejected as detailed below.
Claim Objections
Claim 1 is objected to because of the following informalities: in line 4, “expoxy” should be changed to “epoxy”; and in line 15, “wherein when the composition undergoes lamination” should be changed to “wherein .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 7-9, 11-15, 18-20, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite that the composition comprises an adduct of an aliphatic epoxy and an aromatic epoxy and an adduct of an epoxy resin and CTBN rubber in an amount of about 1-6 wt%.   This subject matter not properly described in the application as filed.  In particular, the application discloses compositions comprising 1-6 wt % of one or more epoxy monomers, oligomers, or polymers ([0052] of the specification) and three different compositions comprising the two adducts in combined amounts of 3.15 wt%, 4.8 wt% and 7 wt% but does not disclose compositions as recited in claim 1 comprising the two adducts in a combined amount of 1-6 wt%.
Claim 1 has also been amended to recite that the composition has a thermal conductivity of about 49 to about 113 W/mK, a thermal resistivity of about 0.3 to about 0.4 K/W, and a volume resistivity of about 7 x 10-6 to 8 x 10-6.  This subject matter was also not properly described in the application as filed.  In particular, the application discloses three different compositions comprising a combination of the two adducts and having thermal resistivity values of 0.44, 0.4 and 0.34 K/W and volume resistivity values of 7x10-6, 7x10-6 and 8x10-6 Ohm-cm ([0089], Table 2 of the specification).  The specification, however, does not disclose the genus of compositions as recited in claim 1 having thermal resistivity and volume resistivity values in the recited ranges.
Claim 1 also recites that the composition has a hot die shear strength of less than 1.5 kg/mm2.  This subject matter was also not properly described in the application as filed.  In particular, the application discloses that the hot die shear strength is at least 1.0 or 1.5 kg/mm2 ([0065] of the specification) but does not disclose the recited range of less than 1.5 kg/mm2.  
Claims 3, 7-9, 11-15 depend either directly or indirectly from claim 1 and therefore also lack written support for the reasons set forth above with respect to claim 1.
Claim 18 has been amended to recite that the composition comprises an adduct of an aliphatic epoxy and an aromatic epoxy in an amount greater than 0 and less than 5 wt%.   This subject matter not properly described in the application as filed.  In particular, the application discloses compositions comprising about 5 wt % or less of one or more epoxy monomers, oligomers, or polymers ([0031] of the specification) and six different compositions comprising the adduct in amounts of 2.6, 3.75 and 6.2 wt% ([0083], Table 1 of the specification) and 4.85, 2.59 and 2.59 wt% ([0091], Table 3 of the specification) but does not disclose the genus of compositions as recited in claim 18 comprising the adduct in an amount greater than 0 and less than 5 wt%.
Claim 18 has also been amended to recite that the composition has about 75% by weight of a conductive filler, about 4-5 percent by weight of a particulate filler and about 10-18 wt% of an organic diluent which compositions have a thermal conductivity of about 52 to 121 W/mK and a volume resistivity of about 1 x 10-5 to 2 x 10-5.  This subject matter was also not properly described in the application as filed.  In particular, the application discloses three different compositions comprising about 75 wt% of silver filler and comprising the adduct in amounts of 4.85, 2.59 and 2.59 wt% which have thermal conductivity values of 121, 49 and 52 W/mK ([0093], Table 4 of the specification) and volume resistivity values of 1x10-5, 2x10-5 and 2x10-5 Ohm-cm ([0093], Table 4 of the specification).  These compositions, however, do not comprise an organic diluent in the recited range of 10-18 wt%.  The specification therefore does not disclose compositions as recited in claim 18 having thermal resistivity and volume resistivity values in the recited ranges.
Claim 18 also recites that the composition has a hot die shear strength of less than 1 kg/mm2.  This subject matter was also not properly described in the application as filed.  In particular, the application discloses that the hot die shear strength is at least 1.0 or 1.5 kg/mm2 ([0065] of the specification) but does not disclose the recited range of less than 1 kg/mm2.  
Claims 19, 20, 23 and 24 depend either directly or indirectly from claim 18 and therefore also lack written support for the reasons set forth above with respect to claim 18.
Claims 1, 3, 7-9, 11-15, 18-20, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claims 1 and 18 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The combined amount of the epoxy adducts, the thermal conductivity, the thermal resistivity and the volume resistivity of the composition of claim 1 and the amount of particulate filler, the amount of organic diluent, the thermal conductivity and the volume resistivity of the composition are of claim 18 rendered indefinite by the use of the term “about”.  For purposes of examination, the term “about” is being disregarded.
Claims 1 and 18 also recite volume resistivity without providing units which renders the claims indefinite since it is unclear what the volume resistivity values actually are.  For purposes of examination, the units of volume resistivity in claims 1 and 18 are being construed as Ohm-cm which are the units used in the specification ([0089], [0093] of the specification).
Claim 1 recites “an epoxy representing and adduct of an aliphatic epoxy and aromatic epoxy” and an “epoxy representing an adduct of an epoxy resin and CTBN rubber”.  Claim 18 similarly recites “an epoxy representing and adduct of an aliphatic epoxy and aromatic epoxy”.  It is unclear what compositions are encompassed by an epoxy representing the recited adducts.  For purposes of examination, the claims are being construed as comprising the recited adducts.
Claim 18 also recites that the composition has a hot die shear strength of at least 1.0 kg/mm2 (lines 17-18) and separately recites that the composition has a hot die shear strength of less than 1.0 kg/mm2 (lines 21-22) which contradict one another.  For purposes of examination, the compositions are construed as having a hot die shear strength of at least 1.0 kg/mm2 as disclosed in the specification ([0065] of the specification).
Claims 3, 7-9, 11-15 depend either directly or indirectly from claim 1 and therefore are also indefinite for the reasons set forth above with respect to claim 1.  Claims 19, 20, 23 and 24 depend either directly or indirectly from claim 18 and are therefore also indefinite for the reasons set forth above with respect to claim 18.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 7-9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosal et al. (U.S. Patent Application Publication No. 2015/0353804 A1, cited in previous Office Action) in view of Gao et al. (U.S. Patent Application Publication No. 2013/0306916 A1) and Jin et al., “Novel Conductive Paste Using Hybrid Silver Sintering Technology for High Reliability Power Semiconductor Packaging”, 2014 Electronic Components and Technology Conference, pp. 1790-1795 (15 September 2014, cited in previous Office Action).
Regarding claim 1, Ghosal discloses a composition for a sintering film (Abstract of Ghosal, sintering paste and film comprising sintering powder), comprising: a thermosetting resin component comprising an epoxy ([0046]-[0048] of Ghosal, sintering paste comprises binder; [0053] of Ghosal, binder can be epoxy-based resin); optionally, at least one additional component selected from the group consisting of one or more acrylic monomer, oligomer, or polymer, a polyurethane, a cyanate ester, a polyvinyl alcohol, a polyester, a polyurea, a polyvinyl acetal resin, a phenoxy resin, a maleimide, a bismaleimide, a polyimide, or mixtures thereof (additional component is optional and is therefore not required); one or more conductive fillers ([0037] sintering powder can be silver particles); a fluxing agent ([0056] of Ghosal, activator may be added to remove metal oxide from surface being printed or oxides on sintering powder; cleaning surfaces of oxides would promote metal joining during sintering and therefore serve as a fluxing agent); and optionally an organic diluent (organic diluent is optional and not required; examiner notes that Ghosal discloses at [0049] and [0054] that the sintering paste can include an organic solvent or diluent); wherein the one or more conductive fillers are present in the composition in an amount from about 85 percent by weight to about 92 percent by weight ([0102], Table 1 of Ghosal, composition having 86.96 wt% silver powder; [0108], Table 7 of Ghosal, composition having 86.96 wt% silver powder; [0109], Table 8 of Ghosal, composition having 86.96 wt% silver powder; Examples 8-12 also have conductive particle contents in the claimed range; composition is a paste or a soft plastic mixture comprising metallic particles and a binder and would therefore necessarily be capable of bonding under the recited conditions).
Ghosal does not specifically disclose that the thermosetting resin component comprises an adduct of an aliphatic and aromatic epoxy, and an adduct of an epoxy resin and CTBN that is present in the composition in an amount of about 1-6 wt%.  Moreover, Ghosal discloses that the binder comprises an epoxy-based resin ([0053] of Ghosal) but does not disclose the specific type of epoxy binder.  Ghosal also discloses that the composition can comprise a film-forming agent ([0073] of Ghosal).  Gao discloses a conductive adhesive film comprising a thermosetting resin, a film forming resin, a conductive filler and a chain-extended epoxy resin which is an adduct of an aliphatic epoxy and an aromatic epoxy ([0006] of Gao).  According to Gao, the film forming resin is an adduct of an epoxy resin and CTBN ([0013] of Gao).  Also according to Gao, the chain extended epoxy (i.e., the aliphatic/aromatic epoxy adduct) improves the adhesion of the formulations ([0017] of Gao).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add the chain extending epoxy of Gao to the Ghosal formulations in order to improve the adhesion of the formulations as taught by Gao ([0017] of Gao).  It would also have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the adduct of an epoxy resin and CTBN as the film forming resin in the formulation of Ghosal since Gao establishes that such resins were used as film formers in conductive films ([0013] of Gao).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.  Regarding the amount of the adducts in the composition, Gao discloses that the CTBN-Epoxy adduct can be present in the formulation in amounts of up to 30 wt% ([0014] of Gao) and that the aliphatic/aromatic epoxy adduct can be present in amounts of from 1-20 wt% ([0017] of Gao).  Gao therefore clearly teaches a combined adduct content range (i.e., 1-50 wt%) that overlaps with that recited in claim 1 (i.e., 1-6 wt%) which would render the claimed binder content range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Ghosal does not specifically disclose that the composition undergoes lamination onto a wafer at a temperature of 90 °C or lower and a pressure of 40 psi or lower.  This limitation, however, is directed to a method of using the composition and not to the composition itself.  Accordingly, this limitation is given weight only to the extent that the prior art composition is capable of performing the recited function.  The modified composition is a paste (i.e., a soft plastic mixture) comprising metallic particles and a binder (Abstract of Ghosal).  A paste would necessarily be capable of undergoing lamination under the recited conditions.  The examiner notes that Ghosal discloses printing the sintering paste on a substrate at room temperature and placing a silicon die on the printed pattern using a die bonder ([0154]-[0155] of Ghosal).  Ghosal therefore disclosed compositions that can be laminated onto a wafer at a temperature of 90 °C or lower and a pressure of 40 psi or lower.  
Ghosal does not specifically disclose that the composition, when cured or sintered, has a die shear strength of at least 1.0 kg/mm2 at 260 ℃.  Moreover, Ghosal provides examples of compositions including epoxy resins and silver particles (see Examples 2-15 of Ghosal) but does not specifically disclose the die shear strength of the sintered paste compositions at 260 ℃.  Ghosal, however, disclose that the paste compositions can have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) and “good high thermal properties” ([0173] and [0176] of Ghosal).  Ghosal also discloses similar compositions in which the die shear strength was around 20-25 MPA (i.e., 2.04-2.55 kg/mm2) at room temperature and which deteriorated about 20% when shearing at 260 ℃ ([0160] of Ghosal) and which would thus possess the recited die shear strength characteristics.  In addition, as evidenced by Jin, sintering paste compositions similar to those disclosed in Ghosal (i.e., comprising 80 wt% silver particles and 7 wt% epoxy resin) had die shear strengths exceeding 1 kg/mm2 at 260 ℃ (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to formulate the modified sintering paste compositions to have the recited die shear strength characteristics when sintered.  Moreover, one of skill in the art would have understood that the properties of the sintering paste such as the characteristics of the metallic particles (i.e., particle size and particle size distribution) and the sintering conditions (i.e., time, pressure and temperature) would influence the mechanical properties of the sintered material such as die shear strength (See, for example, [0034]-[0036], [0086]-[0088] of Ghosal).  One of skill in the art would therefore have been motivated to modify the metallic particles characteristics of the paste so that the paste compositions would have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) at high temperatures as taught by Ghosal ([0173] and [0176] of Ghosal) or to have a die shear strength exceeding 1 kg/mm2 at 260 ℃ as taught by Jin (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).
None of the cited references specifically disclose that the modified composition, when attached to a die, bonds to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2.  Ghosal, however, discloses a similar composition that bonds to a die at a pressure of 2 MPa (0.204 kg/mm2) ([0123] of Ghosal).  Ghosal also discloses that the compositions are tacky (See, for example, [0105], Table 2 and [0107], Table 6 of Ghosal).  The examiner notes that claim 1 only requires that the composition “bonds” at the recited pressures without specifying the strength of the bond or the other conditions (i.e., temperature) under which the bond is formed.  The sintering pastes of Ghosal which are described as being tacky or sticky would inherently be capable of bonding to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2 when attached to a die.  Moreover, compositions having tackiness values as disclosed in Ghosal would be capable of bonding to a substrate to some degree at the pressures recited in claim 1.
Ghosal also does not specifically disclose that the composition has a thermal conductivity of about 49 to about 113 W/mK, a thermal resistivity of about 0.3 to about 0.4 K/W, and a volume resistivity of about 7 x 10-6 to 8 x 10-6 ohm-cm.  Gao, however, discloses that high thermal conductivity (i.e., low thermal resistivity) and electrical conductivity (i.e., low volume resistivity) are required performance characteristics for conductive films ([0004] of Gao).  Gao therefore establishes that thermal conductivity/resistivity, and electrical conductivity/volume resistivity are variables which achieves a recognized result (i.e., improving the performance characteristics of a conductive film) ([0004] of Gao).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize these variables for the modified composition, including providing a film having values for each of these variables as recited in claim 1.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).
Regarding claim 3, Ghosal discloses that the sintering paste further comprises one or more of a flow additive, an adhesion promoter, a rheology modifier, a conductivity promoter, a surfactant, a toughening agent, a film flexibilizer, an epoxy-curing catalyst, a curing agent, a radical polymerization regulator, a radical stabilizer, or mixtures thereof ([0050] of Ghosal, sintering paste can include a rheology modifier; claim only requires one of the recited additives).
Regarding claim 7, Ghosal discloses that the thermosetting resin or thermoplastic resin component is present in the composition in an amount of up to 10 percent by weight of the total solids content of the composition ([0064] of Ghosal, sintering paste comprises 5-8 wt% binder).
Regarding claim 8, Ghosal discloses that the one or more conductive fillers includes silver ([0037] of Ghosal).
Regarding claim 9, Ghosal discloses that the one or more conductive fillers further comprises one or more of nickel, copper, silver-plated metals, nickel-plated metals, silver-plated graphite, silver-coated polymers, nickel-plated graphite, or nickel-plated polymers ([0037] of Ghosal, metal may comprise copper).
Regarding claim 15, Ghosal discloses that the organic diluent is a reactive organic diluent, a non-reactive organic diluent, or a mixture thereof ([0054] of Ghosal, solvent can be glycol or glycol ether which are non-reactive diluents).  The examiner notes that the foregoing is cited merely for the sake of expediting prosecution as claim 1 makes clear the diluent is not a required component. 
Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosal in view of Gao and Jin as applied to claim 1 above and further in view of Emmerson et al. (U.S. Patent Application Publication No. 2010/0076120 A1, cited in previous Office Action).
Regarding claim 11, Ghosal does not specifically disclose that the composition further comprises a particulate filler.  Emmerson, however, discloses die attach compositions including an epoxy resin and an electrically conductive filler such as silver ([0066]-[[0072] of Emmerson).  According to Emmerson, particulate fillers such as silica, Fe-Ni alloy, or zirconium tungstate can be added to the composition for their properties or to affect rheology ([0068] of Emmerson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add silica, Fe-Ni alloy, or zirconium tungstate to the compositions of Ghosal either for their properties or to affect rheology as taught by Emmerson ([0068] of Emmerson).  
Regarding claim 12, Emmerson discloses that the particulate filler includes nickel-based alloys, iron-based alloys, zirconium tungstate, silica, or mixtures thereof ([0068] of Emmerson, fillers can be silica, Fe-Ni alloy, or zirconium tungstate; claim only requires one of the recited fillers).
Regarding claim 13, Emmerson discloses that the particulate filler has a coefficient of thermal expansion of 10 ppm/C or lower ([0068] of Emmerson, fillers can be silica or zirconium tungstate both of which have coefficients of thermal expansion in the claimed range).
Regarding claim 14, Emmerson does not specifically disclose that the particulate filler is present in the composition in an amount of up to 20 percent by weight of the total solids content of the composition.  Emmerson, however, discloses that the filler may be present in the amount of 10-90% by weight of the total composition ([0034] of Emmerson).  Emmerson therefore clearly teaches a filler range (i.e., 10-90 wt%) that overlaps with that recited in claim 14 (i.e., up to 20 wt%) which would render the claimed range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Claims 18-20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Ghosal in view of Gao, Jin and Emmerson.
Regarding claim 18, Ghosal discloses a composition for a sintering paste (Abstract of Ghosal, sintering paste and film comprising sintering powder), comprising: a thermosetting resin component comprising an epoxy ([0046]-[0048] of Ghosal, sintering paste comprises binder; [0053] of Ghosal, binder can be epoxy-based resin); optionally, at least one additional component selected from the group consisting of one or more acrylic monomer, oligomer, or polymer, a polyurethane, a cyanate ester, a polyvinyl alcohol, a polyester, a polyurea, a polyvinyl acetal resin, a phenoxy resin, a maleimide, a bismaleimide, a polyimide, or mixtures thereof (additional component is optional and is therefore not required); one or more conductive fillers ([0037] sintering powder can be silver particles); a fluxing agent ([0056] of Ghosal, activator may be added to remove metal oxide from surface being printed or oxides on sintering powder; cleaning surfaces of oxides would promote metal joining during sintering and therefore serve as a fluxing agent); a conductivity promoter ([0072] of Ghosal, sintering paste further includes a peroxide which aids in sintering; aiding the sintering would promote conductivity); and an organic diluent ([0049] and [0054] of Ghosal, sintering paste includes an organic solvent or diluent); wherein the one or more conductive fillers are present in the composition in an amount of about 75 percent by weight ([0107], Table 5 of Ghosal, composition having 73.17 wt% silver powder; [0117], Table 17 of Ghosal, composition having 73.17 wt% silver powder; composition is a paste or a soft plastic mixture comprising metallic particles and a binder and would therefore necessarily be capable of bonding under the recited conditions).
Ghosal does not specifically disclose that the thermosetting resin component comprises an adduct of an aliphatic and aromatic epoxy.  Moreover, Ghosal discloses that the binder comprises an epoxy-based resin ([0053] of Ghosal) but does not disclose the specific type of epoxy binder.  Gao discloses a conductive adhesive film comprising a thermosetting resin, a conductive filler and a chain-extended epoxy resin which is an adduct of an aliphatic epoxy and an aromatic epoxy ([0006] of Gao).  According to Gao, the chain extended epoxy improves the adhesion of the formulations ([0017] of Gao).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add the chain extending epoxy of Gao to the Ghosal formulations in order to improve the adhesion of the formulations as taught by Gao ([0017] of Gao).  Regarding the amount of the adduct in the composition, Gao discloses that the aliphatic/aromatic epoxy adduct can be present in amounts of from 1-20 wt% based on the total weight of the composition ([0017] of Gao).  Gao therefore clearly teaches an adduct content range (i.e., 1-20 wt%) that overlaps with that recited in claim 18 (i.e., >0-5 wt%) which would render the claimed adduct content range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Ghosal does not specifically disclose that the organic diluent is present in an amount of about 10-18 wt%.  Ghosal, however, discloses that the sintering paste comprises from 1-15 wt% of the solvent ([0060] of Ghosal).  Ghosal therefore clearly teaches a solvent or diluent content range (i.e., >1-15 wt%) that overlaps with that recited in claim 1 (i.e., 10-18 wt%) which would render the claimed diluent content range obvious to one of ordinary skill in the art.  Moreover, the courts have held that where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976) (See MPEP 2144.05(I)).
Ghosal does not specifically disclose that the composition, when cured or sintered, has a die shear strength of at least 1.0 kg/mm2 at 260 ℃.  Moreover, Ghosal provides examples of compositions including epoxy resins and silver particles (see Examples 2-15 of Ghosal) but does not specifically disclose the die shear strength of the sintered paste compositions at 260 ℃.  Ghosal, however, disclose that the paste compositions can have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) and “good high thermal properties” ([0173] and [0176] of Ghosal).  Ghosal also discloses compositions in which the die shear strength was around 20-25 MPA (i.e., 2.04-2.55 kg/mm2) at room temperature and which deteriorated about 20% when shearing at 260 ℃ ([0160] of Ghosal) and which would thus possess the recited die shear strength characteristics.  In addition, as evidenced by Jin, sintering paste compositions similar to those disclosed in Ghosal (i.e., comprising 80 wt% silver particles and 7 wt% epoxy resin) had die shear strengths exceeding 1 kg/mm2 at 260 ℃ (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to formulate the modified sintering paste compositions to have the recited die shear strength characteristics when sintered.  Moreover, one of skill in the art would have understood that the properties of the sintering paste such as the characteristics of the metallic particles (i.e., particle size and particle size distribution) and the sintering conditions (i.e., time, pressure and temperature) would influence the mechanical properties of the sintered material such as die shear strength (See, for example, [0034]-[0036], [0086]-[0088] of Ghosal).  One of skill in the art would therefore have been motivated to modify the metallic particles characteristics of the paste so that the paste compositions would have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) at high temperatures as taught by Ghosal ([0173] and [0176] of Ghosal) or to have a die shear strength exceeding 1 kg/mm2 at 260 ℃ as taught by Jin (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).
Ghosal does not specifically disclose that the composition comprises a particulate filler in an amount of about 4-5 percent by weight of the total solids content of the composition.  Emmerson, however, discloses die attach compositions including an epoxy resin and an electrically conductive filler such as silver ([0066]-[[0072] of Emmerson).  According to Emmerson, particulate fillers such as silica, Fe-Ni alloy, or zirconium tungstate can be added to the composition “for their properties or to affect rheology” ([0068] of Emmerson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to add silica, Fe-Ni alloy, or zirconium tungstate to the compositions of Ghosal for their properties or to affect rheology as taught by Emmerson ([0068] of Emmerson).  Emmerson also discloses that the filler may be added for their properties or to affect rheology ([0068] of Emmerson).  Emmerson therefore establishes that the amount of the particulate filler added to the composition is a variable which achieves a recognized result (i.e., modify the properties of the composition or affect rheology) ([0068] of Emmerson).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize the amount of particulate filler in the method composition, including providing an amount of particulate filler as recited in claim 18.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).
None of the cited references specifically disclose that the modified composition, when attached to a die, bonds to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2.  Ghosal, however, discloses a composition that bonds to a die at a pressure of 2 MPa (0.204 kg/mm2) ([0123] of Ghosal).  Ghosal also discloses that the compositions are tacky (See, for example, [0105], Table 2 and [0107], Table 6 of Ghosal).  The examiner notes that claim 18 only requires that the composition “bonds to a substrate” at the recited pressure without specifying the strength of the bond or the other conditions (e.g., temperature) under which the bond is formed.  The sintering pastes of Ghosal, which are described as being tacky or sticky, would inherently be capable of bonding to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2 when attached to a die.  Moreover, compositions having tackiness values as disclosed in Ghosal would necessarily be capable of bonding to a substrate to some degree at the pressures recited in claim 18.
Ghosal also does not specifically disclose that the composition has a thermal conductivity of about 52 to about 121 W/mK and a volume resistivity of about 1 x 10-5 to 2 x 10-5 ohm-cm.  Gao, however, discloses that high thermal conductivity (i.e., low thermal resistivity) and electrical conductivity (i.e., low volume resistivity) are required performance characteristics for conductive films ([0004] of Gao).  Gao therefore establishes that thermal conductivity and volume resistivity are variables which achieves a recognized result (i.e., improving the performance characteristics of a conductive film) ([0004] of Gao).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize these variables for the modified composition, including providing a film having values for each of these variables as recited in claim 1.  Moreover, as set forth in the MPEP, once a parameter is recognized as a result-effective variable, i.e., a variable which achieves a recognized result, the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antonie, 559 F.2d 618, 195 USPQ 6 (CCPA 1977) (MPEP §2144.05 II B).
Regarding claim 19, Emmerson discloses that the particulate filler is selected from the group consisting of nickel-based alloys, iron-based alloys, zirconium tungstate, silica, and mixtures thereof ([0068] of Emmerson, fillers can be silica, Fe-Ni alloy, or zirconium tungstate).
Regarding claim 20, Emmerson discloses that the particulate filler has a coefficient of thermal expansion of 10 ppm/ C or lower ([0068] of Emmerson, fillers can be silica or zirconium tungstate both of which have coefficients of thermal expansion in the claimed range).
Regarding claim 23, Ghosal does not specifically disclose that the composition further comprises an epoxy representing an adduct of an epoxy resin and CTBN rubber.  Ghosal, however, discloses that the composition can comprise a film-forming agent ([0073] of Ghosal).  Gao discloses a conductive adhesive film comprising a thermosetting resin, a film forming resin, and a conductive filler ([0006] of Gao).  According to Gao, the film forming resin is an adduct of an epoxy resin and CTBN ([0013] of Gao).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to use the adduct of an epoxy resin and CTBN as the film forming resin in the formulation of Ghosal since Gao establishes that such resins were used as film formers in conductive films ([0013] of Gao).  Moreover, as set forth in the MPEP, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP § 2143 I A).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  In addition, one of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art also would have recognized that the results of the combination were predictable.
Response to Arguments
Applicant's arguments have been considered to the extent that they apply to the current ground of rejection and are addressed below.
The applicant asserts that there is no evidence to modify the particular compositions in Ghosal that contain 71-73 wt% conductive filler in order to produce the claimed composition (pg. 8, 1st full ¶ of the amendment).  In particular, the applicant asserts that all of the exemplary compositions in Ghosal that include less than 75 wt% conductive filler also contain 14-15 wt% epoxy which is outside of the range of the claims (¶ spanning pp. 8-9 of the amendment).  It is noted that claim 1 as amended is directed to composition containing 85-92 wt% conductive filler and claim 18 as amended is directed to compositions comprising about 75 wt% conductive filler (i.e., the claims as amended no longer recite conductive fillers in the amount of 65-75 wt%).  It is also noted that Ghosal discloses that the sintering paste includes from 1-15 wt% binder, from 1-15 wt% solvent and that binder and/or solvent contents within these ranges help to provide the paste with desirable flow-ability and printer-ability ([0059]-[0064] of Ghosal).  One of skill in the art would therefore have been motivated to adjust the solvent and resin content of the binder within the ranges disclosed in Ghosal to provide a paste with desirable flow and print properties.
The applicant asserts that prima facie obviousness has not been established since the prior art of record does not demonstrate that the claimed bonding characteristics would result from the proposed combination of references (¶ spanning pp. 9-10 of the amendment).  Ghosal, however, discloses that the compositions are tacky (See, for example, [0105], Table 2 and [0107], Table 6 of Ghosal).  The examiner notes that claim 1 only requires that the composition “bonds” at the recited pressures without specifying the strength of the bond or the other conditions (i.e., temperature) under which the bond is formed.  The sintering pastes of Ghosal which are described as being tacky or sticky would inherently be capable of bonding to a substrate at a pressure of 0.2 kg/mm2 to 1 kg/mm2 when attached to a die.  Moreover, compositions having tackiness values as disclosed in Ghosal would be capable of bonding to a substrate to some degree at the pressures recited in claims 1 and 18.
The applicant also asserts that the examples in the specification demonstrate that compositions according to the claims exhibited suitable or improved hot die shear strength, thermal conductivity and electrical conductivity even when the concentration of conductive filler was within the claimed range which is lower than that conventionally used (pg. 10, 2nd full ¶ of the amendment).  As set forth above with respect to the rejection of claim 1, however, Ghosal discloses compositions wherein the concentration of conductive filler is within the claimed range (e.g., Examples 2 and 6-12 of Ghosal).  It is noted that the sintering conditions of the composition having the recited die shear strength at 260 ℃ are not specified.  While Ghosal does not specifically disclose a composition having the recited hot die shear strength, Ghosal discloses that the paste compositions can have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) and “good high thermal properties” ([0173] and [0176] of Ghosal).  Ghosal also discloses similar compositions in which the die shear strength was around 20-25 MPA (i.e., 2.04-2.55 kg/mm2) at room temperature and which deteriorated about 20% when shearing at 260 ℃ ([0160] of Ghosal) and which would thus possess the recited die shear strength characteristics.  In addition, as evidenced by Jin, sintering paste compositions similar to those disclosed in Ghosal (i.e., comprising 80 wt% silver particles and 7 wt% epoxy resin) were found to have die shear strengths exceeding 1 kg/mm2 at 260 ℃ (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to formulate the modified sintering paste compositions to have the recited die shear strength characteristics when sintered.  Moreover, one of skill in the art would have understood that the properties of the sintering paste such as the characteristics of the metallic particles (i.e., particle size and particle size distribution) and the sintering conditions (i.e., time, pressure and temperature) would influence the mechanical properties of the sintered material such as die shear strength (See, for example, [0034]-[0036], [0086]-[0088] of Ghosal).  One of skill in the art would therefore have been motivated to modify the metallic particles characteristics of the paste so that the paste compositions would have a die shear strength of >25 - 45 MPa (i.e., > 2.55-4.59 kg/mm2) at high temperatures as taught by Ghosal ([0173] and [0176] of Ghosal) or to have a die shear strength exceeding 1 kg/mm2 at 260 ℃ as taught by Jin (pg. 1790, right column, Table 1 and pg. 1793, right column, FIG. 9 of Jin).  In addition, Gao establishes that thermal conductivity, thermal resistivity, and volume resistivity are variables which achieves a recognized result (i.e., improving the performance characteristics of a conductive film) ([0004] of Gao).  It would have been obvious to a person having ordinary skill in the art as of the effective filing date of the claimed invention to optimize these variables for the modified composition, including providing a film having values for each of these variables as recited in claims 1 and 18.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER W. RAIMUND whose telephone number is (571) 270-7560. The examiner can normally be reached M-Th 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CHRISTOPHER W. RAIMUND
Examiner
Art Unit 1746



/CHRISTOPHER W RAIMUND/Examiner, Art Unit 1746